 


109 HR 4698 IH: Disaster Relief Volunteer Protection Act of 2006
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4698 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide liability protection for individuals who volunteer to assist victims of national disasters. 
 
 
1.Short titleThis Act may be cited as the Disaster Relief Volunteer Protection Act of 2006. 
2.FindingsThe Congress finds the following: 
(1)It is in the national interest to encourage individuals to volunteer to assist victims of national disasters. 
(2)The exposure of potential volunteers, their employers, and those who would use volunteers’ services under existing law to compensatory and punitive damages for negligent acts discourages the provision of these services. 
(3)The availability of damages in these circumstances for actions that constitute gross negligence creates uncertainty concerning the actual conduct that might cause liability to be imposed on volunteers. 
(4)Potential liability for acts of volunteers discourages the employers or business partners of potential volunteers from permitting those potential volunteers to provide disaster relief services. 
(5)Potential liability for acts of volunteers discourages entities that might use the services provided by volunteers in national disasters from doing so. 
(6)Well-founded fear of liability under existing law for providing goods discourages governmental and intergovernmental entities from providing needed disaster relief goods. 
(7)Well-founded fear of liability for punitive damages under existing law discourages governmental and intergovernmental entities from providing needed disaster relief goods and discourages potential volunteers from providing volunteer services to disaster victims. 
(8)Fear of compensatory and punitive damages for providing volunteer services deters potential volunteers from states located outside the national disaster area from providing volunteer services. 
(9)Fear of compensatory and punitive damages for providing volunteer services deters potential foreign volunteers from providing disaster relief services. 
(10)Any lessening of liability for volunteers providing disaster relief services, their employers and business partners, and entities utilizing their services should maintain adequate incentives for each of these classes of persons or entities to avoid causing harm. 
(11)Unwillingness to provide volunteer services to disaster victims in the face of uncertain liability substantially affects, burdens, and deters interstate commerce and travel. 
(12)Unwillingness of employers and business partners to allow their employees and business partners to provide disaster relief services in the face of uncertain liability substantially affects, burdens, and deters interstate commerce and travel. 
(13)Unwillingness of persons, entities, or organizations to accept disaster relief services from volunteers in the face of uncertain liability substantially affects, burdens, and deters interstate commerce and travel. 
(14)Unwillingness by foreigners to provide voluntary disaster relief services in the face of uncertain liability substantially affects, burdens, and deters foreign commerce and travel. 
(15)Unless Congress provides uniform standards to address disasters that could occur in any State or combination of states, potential volunteers and others will not be certain which laws would govern their providing disaster relief services, which would substantially affect, burden, and deter interstate and foreign commerce and travel in the event of a national disaster. 
3.Disaster relief volunteers 
(a)Liability of disaster relief volunteersA disaster relief volunteer shall not be liable for any injury (including personal injury, property damage or loss, and death) caused by an act or omission of such volunteer in connection with such volunteer’s providing or facilitating the provision of disaster relief services if— 
(1)the injury was not caused by willful, wanton, or reckless misconduct by the volunteer; and 
(2)the injury was not caused by the volunteer’s operating a motor vehicle, vessel, aircraft, or other vehicle for which the state requires the operator or the owner of the vehicle, craft, or vessel to— 
(A)possess an operator’s license; or  
(B)maintain insurance. 
(b)Liability of employer or partner of disaster relief volunteerAn employer or business partner of a disaster relief volunteer shall not be liable for any act or omission of such volunteer in connection with such volunteer’s providing or facilitating the provision of disaster relief services. 
(c)Liability of host or enabling person, entity, or organizationA person or entity, including a governmental entity, that works with, accepts services from, or makes its facilities available to a disaster relief volunteer to enable such volunteer to provide disaster relief services shall not be liable for any act or omission of such volunteer in connection with such volunteer’s providing such services. 
(d)Liability of nonprofit organizationsA nonprofit organization shall not be liable for any injury (including personal injury, property damage or loss, and death) caused by an act or omission in connection with such nonprofit organization’s providing or facilitating the provision of disaster relief services if the injury was not caused by willful, wanton, or reckless misconduct by the nonprofit organization. 
(e)Liability of governmental and intergovernmental entities for donations of disaster relief goodsA governmental or intergovernmental entity that donates to an agency or instrumentality of the United States disaster relief goods shall not be liable for any injury (including personal injury, property damage or loss, and death) caused by such donated goods if the injury was not caused by willful, wanton, or reckless misconduct by such governmental or intergovernmental entity. 
(f)Limitation on punitive and noneconomic damages based on actions of disaster relief volunteers and governmental donors 
(1)Punitive damagesUnless the claimant establishes by clear and convincing evidence that its damages were proximately caused by willful, wanton, or reckless misconduct by either— 
(A)a disaster relief volunteer in any civil action brought for injury caused by the volunteer’s providing or facilitating the provision of disaster relief services; or 
(B)a governmental or intergovernmental entity in any civil action brought for injury caused by disaster relief goods donated by such governmental or intergovernmental entity; punitive damages may not be awarded in any civil action against such a volunteer or governmental entity. 
(2)Noneconomic damages 
(A)General ruleIn any civil action brought against— 
(i)a disaster relief volunteer for injury caused by such volunteer’s providing or facilitating the provision of disaster relief services; or 
(ii)a governmental or intergovernmental entity for injury caused by disaster relief goods donated by such governmental entity; liability for noneconomic loss, if permitted under subsection (a) or (e) of this section, shall be determined in accordance with this subparagraph. 
(B)Amount of liability 
(i)The amount of noneconomic loss allocated to the disaster relief volunteer or governmental or intergovernmental entity defendant shall be in direct proportion to the percentage of responsibility of that defendant (determined in accordance with clause (ii)) for the harm to the claimant with respect to which that defendant is liable. The court shall render a separate judgment against each defendant in an amount determined pursuant to this section.  
(ii)For purposes of determining the amount of noneconomic loss allocated to a defendant, the trier of fact shall determine the percentage of responsibility of each person or entity responsible for the claimant’s harm, whether or not such person or entity is a party to the action. 
(g)ConstructionNothing in this section shall be construed to abrogate or limit any protection that a volunteer, as defined in the Volunteer Protection Act of 1997 (42 U.S.C. 14501 et seq.), may be entitled to under that Act. Neither shall anything in this section be construed to confer any private right of action or to abrogate or limit any protection with respect to either liability or damages that any disaster relief volunteer or governmental or intergovernmental entity may be entitled to under any other provision of law. 
(h)Supplemental declarationIf a Disaster Declaration is issued, the President, the Secretary of Health and Human Services, or the Secretary of Homeland Security may issue a Supplemental Declaration under this section. 
(1)Temporal effectSuch Supplemental Declaration may provide that, for purposes of this section, such Disaster Declaration shall have such temporal effect as the President or the Secretary may deem necessary or appropriate to further the public interest, including providing that such Disaster Declaration shall have an effective date earlier than the date of the declaration or determination of such Disaster Declaration. 
(2)Geographic and other conditionsSuch Supplemental Declaration may provide that, for purposes of this section, such Disaster Declaration shall have such geographic or other conditions as the President or the Secretary may deem necessary or appropriate to further the public interest. 
(i)Licensing, certification, and authorizationThis section shall not apply to a disaster relief volunteer where the disaster relief service such volunteer provides is of a type that generally requires a license, certificate, or authorization, and the disaster relief volunteer lacks such license, certificate, or authorization, unless— 
(1)such volunteer is licensed, certified, or authorized to provide such services in any State to the extent required, if any, by the appropriate authorities of that State, even if such State is not the State in which the disaster relief volunteer provides disaster relief services; or 
(2)otherwise specified in a Disaster Declaration or Supplemental Declaration under this section. 
(j)DefinitionsFor purposes of this section: 
(1)The term Disaster Declaration means— 
(A)a public health emergency declaration by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); 
(B)a declaration of a public health emergency or a risk of such emergency as determined by the Secretary of Homeland Security in accordance with clause (i) or clause (ii) of section 2811(b)(3)(A) of such Act (42 U.S.C. 300hh–11(b)(3)(A)) and section 503(5) of the Homeland Security Act of 2002 (6 U.S.C. 313(5)); or 
(C)an emergency or major disaster declaration by the President under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191). 
(2)The term disaster relief volunteer means an individual who provides disaster relief services in connection with a Disaster Declaration without expectation or receipt of compensation in exchange for providing such services. 
(3)The term disaster relief services means services or assistance provided in preparation for, response to, or recovery from any event that is the subject of a Disaster Declaration, including but not limited to health, medical, fire fighting, rescue, reconstruction, and any other services or assistance specified by a Supplemental Declaration under this section as necessary or desirable to prepare for, respond to, or recover from an event that is the subject of a Disaster Declaration. 
(4)The term disaster relief good means either— 
(A)those goods provided in preparation for, response to, or recovery from any event that is the subject of a Disaster Declaration and reasonably necessary to such preparation, response, or recovery; or 
(B)those goods defined by a Disaster Declaration or Supplemental Declaration under this section. 
(5)The term noneconomic loss means losses for physical and emotional pain, suffering, inconvenience, physical impairment, mental anguish, disfigurement, loss of enjoyment of life, loss of society and companionship, loss of consortium (other than loss of domestic service), hedonic damages, injury to reputation, and all other nonpecuniary losses of any kind or nature. 
(6)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, any other territory or possession of the United States, or any political subdivision of any such State, territory, or possession, and (for purposes of subsection (h)) any foreign country. 
(7)The term compensation means monetary or other compensation of any kind provided in exchange for an individual’s services, but does not include— 
(A)reasonable reimbursement or allowance for expenses actually incurred by such an individual; 
(B)provision of reasonable supplies, lodging, or transportation to such an individual; or 
(C)such an individual’s ordinary salary or compensation paid by his or her employer while such individual is on leave from his or her ordinary duties with such employer in order to provide disaster relief services. 
 
